      Case 3:18-cr-00500-B Document 40 Filed 10/26/18             Page 1 of 3 PageID 520


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA,                        §
   Plaintiff,                                     §
                                                  §                CRIMINAL ACTION NO:
 v.                                               §                        3:18-CR-500-B
                                                  §
 CHRISTOPHER AUNDRE                               §
 FAULKNER,                                        §
   Defendant.                                     §


                         SCHEDULING ORDER FOR SENTENCING

        The Court adopts the following schedule for sentencing in this case:

        1.     Sentencing will be on February 14, 2019 at 1:30 PM.

        2.     The presentence report (“PSR”) must be disclosed to the Court, defendant,

defendant’s counsel, and the attorney for the government by or before January 10, 2019.

        3.     Written objections or a written statement adopting the findings of the PSR must be

electronically filed within 14 days after receipt of the PSR.

        4.     If written objections to the Presentence Report have been timely made, the

Probation Office must disclose any addendum to the PSR no later than 14 days before sentencing.

If objections were made by the defendant, the attorney for the government must file a written

response to the objections no later than 14 days before sentencing.

        5.     Any written objections to the addendum must be electronically filed no later than

7 days before sentencing.

        6.     Any motions regarding downward or upward departures or variances from the

advisory guidelines must be filed at least 14 days before sentencing. All such motions must be

responded to in writing at least 7 days before sentencing.
    Case 3:18-cr-00500-B Document 40 Filed 10/26/18                         Page 2 of 3 PageID 521


          7.            Any other written materials such as character or other supporting letters or

sentencing memoranda must be submitted to the Court at least 7 days before sentencing.

          8.            Unless specifically stated otherwise, any order continuing the sentencing in this

case automatically extends the associated sentencing deadlines identified herein.

          9.            In any case which 18 U.S.C. §§ 3663-64 apply, counsel for the government shall

provide to the U.S. Probation Officer, no later than five government business days from the date

of this Order, all information necessary for the officer to comply with crime victim restitution

requirements.

          10.           If, during the presentence report (“PSR”) investigation, it is determined that Texas

Youth Commission (“TYC”) records are needed, the court orders the TYC to release these records

to the Probation Officer assigned to prepare the PSR, acting in the performance of the officer’s

official duties pursuant to Fed. R. Crim. P. 32. The specific records that are to be released include

documents pertaining to the defendant’s social history, court disposition records, substance abuse

treatment records, psychological evaluations, other mental health treatment records, educational

records, general health records, adjustment while incarcerated records, and release dates from the

TYC.

          11.           Questions about this scheduling order or about any other matters related to this

case should be directed to Judge Boyle’s courtroom deputy by calling (214) 753-2740 and then

pressing the option for “criminal cases.” If, upon pressing the “criminal cases” option, the phone

goes to voice-mail, please leave a message (include the case name and number, as well as your

name and number and that of opposing counsel) which will be transmitted as an e-mail to Judge

Boyle’s        staff.     Alternatively,   you   can   e-mail   the   Court    regarding   your    case   at

Boyle_Criminal@txnd.uscourts.gov. If you choose to e-mail the Court, include the case name
    Case 3:18-cr-00500-B Document 40 Filed 10/26/18                Page 3 of 3 PageID 522


and number, as well as your name and number. You must copy opposing counsel on your e-mail to

the Court. If you do not copy opposing counsel, you will not receive a response to your e-mail.




SO ORDERED.

Signed this October 26, 2018.




                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
